  8:20-cv-00283-RGK-PRSE Doc # 13 Filed: 08/10/20 Page 1 of 1 - Page ID # 52




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ANTHONY TERRY DAN,

                    Plaintiff,                               8:20CV283

      vs.
                                                              ORDER
DOUGLAS COUNTY, and MICHAEL
W. JENSEN, Prosecutor Attorney;

                    Defendants.


      IT IS ORDERED that:

       1.     Plaintiff’s Motion for Time Extension (filing 12) is denied as moot.
Plaintiff’s initial partial filing fee payment of $8.02 was received on August 5,
2020.

      2.     Plaintiff is advised that the next step in Plaintiff’s case will be for the
court to conduct an initial review of Plaintiff’s claims to determine whether
summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will
conduct this initial review in its normal course of business.

      Dated this 10th day of August, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
